Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of styrene block copolymers in the reply filed on 7-15-22 is acknowledged.
The search has been extended to species “A”, polystyrene.
Japanese patent JPA51989095175 has not been submitted and therefore has not been considered.
The footnote “1” indicated at page 46 line 5 is missing. Correction is needed. Based on the description of the reference at page 46, line 5 the reference would appear   to be material to patentably.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” renders the claims unclear since it cannot be ascertained if the preferred feature is a claim requirement.
The symbol “Ar” is indicated as a monovalent radical in the formula of claim 1 and furthermore referred to a “group” in claim 4. However, none of the materials of claim 4 are monovalent radicals leading those skilled in the art to suspect that possibly applicants are referring to the monomer from which the entire repeat unit in the formula is formed from but this is unclear.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujisaki et al. (US 4486524) as evidenced by Itoh et al (US 4170583) or Solomon et al. (US 3957699), all cited by the examiner.
The reference discloses production of hot melt adhesives at column 7, lines 57-60 consisting of a uniform mixture of polymer of low molecular weight and a polymer of high molecular weight including mixtures of polymers with styrene repeat units (synthesis example 1) such as are present in the structures of claim 1. Note paragraph 213 of applicants published application indicating polymerization of styrene monomer with very high concentrations of benzoyl peroxide (i.e. amounts of peroxide comparable to the amounts of monomer) and note that synthesis example 1 of the patent also conducts a process using benzoyl peroxide at very high concentrations. Note also the second paragraph of Solomon et al. indicating that chain ends which are residues of the initiator are an inherent results of using high concentrations of initiator and note a similar disclosure in Itoh at column 4, lines 15-45 of Itoh and note that the second formula of claim 1 contains an ester residue. Furthermore, even without the disclosure of Solomon or Itoh, those skilled in the art understand that initiators initiate polymerization of a polymer chain and hence would realize that initiator residue was present at the chain ends of a polymer.Thus chain ends as in the ester species in the second structure of claim 1 and Z= H  clam 1 would appear to be inherent in the low molecular weight polymer of the reference and based on the disclosure of Solomon and Itoh this fact would be would have been recognized by those skilled in the art prior to the time of filing. Note also that the number average molecular weights in Table 1 of Fujisaki are such that about 100 styrene units would be present.

Claims 2, 3, 12 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujisaki et al. (US 4486524) as evidenced by Itoh et al (US 4170583) or Solomon et al. (US3957699), all cited by the examiner and also as evidenced by Abetz, cited by applicants.
Note equation 3 on page 3846 of Abetz for the FOX equation as it applies to a blend of polymers and note that the equation is identical to that of applicants and thus adherence of the blends of Fujisaki to the Fox equation of the claims would be expected by those skilled in the art based on the disclosure of Abetz.

Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (US 4486524) as evidenced by Itoh et al (US 4170583) or Solomon et al. (US3957699), all cited by the examiner and for the reasons set out above and as evidenced by Abetz, cited by applicants.
Regarding claim 14 note column 4, lines 1-5 of Fujisaki for ratios of high molecular weight polymer to low molecular weight polymer as in claim 14 although there are no actual examples of use of the concentration as in claim 14 in Fujisaki. Note also column 8, lines 18-25 of Fujisaki for use of lauroyl peroxide such as those skilled in the art would understand would leave initiator residues of at least C6 hydrocarbon chains as in claims 16 and 18   (lauroyl peroxide specifically has an 11 carbon chain and thus would leave an 11 carbon long residue attached to the ester residue in the polymer product of the refence) although again there are no examples of use of lauroyl peroxide.    Note equation 3 on page 3846 of Abetz for the FOX equation as it applies to a blend of polymers and note that the equation is identical to that of applicants and thus adherence of the blends of Fujisaki to the Fox equation would be expected by those skilled in the art when operating within the disclosure of the reference. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 9, 10, 13, 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (US 4486524) as evidenced by Itoh et al or Solomon et al. (US3957699), all cited by the examiner.
Regarding claims 9 and 13 note column 4, lines 1-5 for ratios of high molecular weight polymer to low molecular weight polymer as in claims 9 and 13. Regarding claim 10 note use of a plasticizer at column 2, lines 35-44. Regarding claims 15 and 17 note also column 8, lines 18-25 of Fujisaki for use of lauroyl peroxide such as those skilled in the art would understand would leave initiator residues of an at least C6 hydrocarbon chains as in claims 16 and 18   (lauroyl peroxide specifically has an 11 carbon chain and thus would leave an 11 carbon long residue attached to the ester residue in the polymer product of the refence) . However, Fujisaki discloses no actual examples in which these features are present. While applicants chain ends cannot be said to be an inherent result of the process of Fujisaki in that Fujisaki does not actually disclose applicants process, nonetheless, chain ends as in the ester species in the second structure of claim 1 and Z= H  would be a result of operating within the disclosure of the reference Fujisaki based on the disclosure of Solomon and Itoh due to use of high concentrations of initiator and use of benzoyl peroxide expected to be responsible for applicants end groups as would be recognized by those skilled in the art. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (US 4486524) as evidenced by Itoh et al (US 4170583)  or Solomon et al. (US3957699), cited and for the reasons set out above, and in view of Wehner et al. (US 6063981) all cited by the examiner.
Fujisaki does not disclose any viscosities for the hot melt adhesive produced. However, note Wehner at column 13, lines 50-60 disclosing that viscosity for a hot melt adhesive may be 325-6375 cP at 325 degrees F. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the viscosities of Wehner on the hot melt of Fujisaki in the expectation that such viscosities were workable for hot melt adhesives absent any showing of surprising or unexpected results. While applicants chain ends cannot be said to be an inherent result of the process of Fujisaki in that Fujisaki does not actually disclose applicants process, nonetheless, chain ends as in the ester species in the second structure of claim 1 and Z= H  would be a result of operating within the disclosure of the reference Fujisaki based on the disclosure of Solomon and Itoh due to use of high concentrations of initiator and use of benzoyl peroxide expected to be responsible for applicants end groups as would be recognized by those skilled in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (US 4486524) as evidenced by Itoh et al or Solomon et al. (US3957699), cited and for the reasons set out above, and in view of Fujimoto et al. (US 20160032159), all cited by the examiner.
Regarding claim 8 note column 4, lines 1-5 of Fujisaki for ratios of high molecular weight polymer to low molecular weight polymer as in claim 8 although there are no actual examples of use of the concentration as in application claim 8 in Fujisaki. While applicants chain ends cannot be said to be an inherent result of the process of Fujisaki in that Fujisaki does not actually disclose applicants process, nonetheless, chain ends as in the ester species in the second structure of claim 1 and Z= H  would be a result of operating within the disclosure of the reference Fujisaki based on the disclosure of Solomon and Itoh due to use of high concentrations of initiator and use of benzoyl peroxide expected to be responsible for applicants end groups as would be recognized by those skilled in the art. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. Tackifier is not taught by the reference. However, note paragraph 95 of Fujimoto where tackifier is added to hot melt adhesives for purposes of lowering the melting point and provide favorable coating  properties and securing adhesion. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add tackifier to the composition of the primary reference to secure adhesion and provide favorable coating properties absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-14-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765